Citation Nr: 0702871	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-21 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as dermatitis of the feet. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from August 1978 to 
September 1981 and from March 1982 to March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO denied the veteran's 
claims for service connection for dermatitis of the feet and 
an acquired psychiatric disorder.  Jurisdiction was 
transferred to the Buffalo, New York RO.

The issue of entitlement to service connection for an 
acquired psychiatric disorder will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is as likely as not that the veteran has recurrent 
dermatitis of the feet that had its onset during his military 
service.


CONCLUSION OF LAW

Recurrent dermatitis was incurred in active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with regards to the claim for service connection for a skin 
disability, claimed as dermatitis of the feet, further 
assistance is unnecessary to aid the appellant in 
substantiating his claim.  

II.  Pertinent Service Connection Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

III.  Analysis

The veteran contends that his current skin disability had its 
onset during service while serving aboard the USS Harlan 
County in 1980 and that it has reoccurred since that time 
(see, veteran's representative's written argument, received 
by the RO in May 2002).  

An in-service disease is documented by service medical 
records showing that in July 1981, the veteran was seen for a 
rash on his left foot, which he had had for the previous two 
weeks.  The assessment was "etiology unknown (is not tenia 
pedis)".  In March 1984, there were several raised 
"erychemic" and splotchy elevations and areas that were scaly 
and had crusted over.  There was no evidence of drainage or 
infections.  An assessment of contact dermatitis was entered.  

On VA examination in October 2003, the veteran reported 
recurrence of the rash ever since service.  The rash 
reappeared during hot weather.  The examiner noted that the 
skin appeared normal on examination, but recurrence in the 
same location suggested that this was the "same problem" 
that had occurred in service.  The normal findings made it 
impossible to decide whether the veteran currently had "this 
problem."  The examiner concluded that the veteran certainly 
had "this problem" by history.  The examiner entered an 
impression of recurrent dermatitis of the feet.  

The examiner's opinion served to link a current disability to 
service.  The remaining question is whether the veteran has a 
current disability.  The normal findings on physical 
examination suggest that there is no current disability.  The 
veteran is, however, competent to describe symptoms of 
recurrent skin diseases.  See Ardison v. Brown, 6 Vet. App. 
405, 408 (1994).  The examiner took the veteran's description 
into account in rendering the impression of recurrent 
dermatitis not withstanding the earlier finding that it was 
impossible to say whether the veteran "indeed has this 
problem."  

Resolving reasonable doubt in the veteran's favor, service 
connection for recurrent dermatitis of the feet is granted.


ORDER

Service connection for recurrent dermatitis of the feet is 
granted. 


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The veteran has a current diagnosis of dysthymia.  In August 
1999, a psychiatrist providing an examination for the Social 
Security Administration noted that the veteran's alcohol 
consumption had increased in service and that dysthymia had 
appeared once the veteran stopped drinking after service.  
The psychiatrist commented that the veteran had been self 
medicating for 20 years with alcohol and this had masked the 
depression.  An examination, an examination is needed to 
determine the relationship between the current dysthymia and 
service.

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following action: 

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of any current 
acquired psychiatric disability.  The 
examiner should review the claims files 
in conjunction with the examination, and 
should note that a review of the claims 
files was made.  

With respect to any currently present 
acquired psychiatric disability (ies), 
the examiner should express an opinion as 
to the following questions: 

(a)  Whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran currently has an acquired 
psychiatric disability that began during 
military service; and (b) Is there clear 
and unmistakable evidence that any 
acquired psychiatric disability pre-
existed service, and, if so, is there 
clear and unmistakable evidence that any 
acquired psychiatric disability(ies) 
underwent no permanent increase in 
severity during service? 

The examiner should provide a rationale 
for all opinions expressed. 

2.  The claim for service connection for 
an acquired psychiatric disability should 
be readjudicated.  If the benefit sought 
on appeal remains denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


